Citation Nr: 1103269	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-27 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a right elbow disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1959 to 
September 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied service 
connection for lumbar spine and right elbow disorders.  The 
Veteran timely appealed those issues.

The Board notes that during the pendency of the appeal, service 
connection for a lumbar spine disability was granted in a July 
2008 rating decision.  Since no notice of disagreement with that 
decision has been received and such action represents a full 
grant of benefits sought on appeal, the Board no longer has 
jurisdiction over that claim and it will no longer be addressed 
in this decision.

The Veteran and his daughter testified in a Travel Board hearing 
before the undersigned Acting Veterans Law Judge in August 2010 
from St. Petersburg, Florida; a transcript of that hearing is 
associated with the claims file.

The issue of a total disability rating based on individual 
unemployability due to service-connected disabilities 
(TDIU) has been raised by the record, and specifically by 
the Veteran's August 2010 hearing testimony, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

Throughout the appeal, the Veteran has maintained that he injured 
his right elbow in service, feeling pain and self-medicating it.  
Particularly during his hearing, he testified credibly that he 
initially injured the right elbow in service doing various "very 
physical" activities as a part of being a Marine.  He further 
stated that he was constantly injuring himself playing football 
and that he was a boxer during service.  He stated that he lifted 
weights, and in fact specifically stated that he injured his 
right elbow doing curls while weightlifting.  He testified that 
he never sought treatment for such injuries to his right elbow 
during service and self-medicated himself by wrapping his elbow 
and bearing with the pain because "that was the Marine way."  
He also stated that he continued to experience that same pain 
after he separated from service, and that when he did seek 
treatment, he was told to just keep doing what he was doing.

The Veteran is competent to describe the symptoms he experienced 
in service with respect to his right elbow as well as his 
symptoms and actions after service.  Given the competent and 
credible lay evidence of an in-service injury and a continuity of 
symptomatology thereafter, the Board finds that a VA examination 
is necessary in this case in order to determine whether the 
Veteran's right elbow disorder began in, or was otherwise caused 
by, military service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004).

Additionally, the Veteran also indicated that he served on the 
USS Intreped, CV-11, from 1960 to 1962; he stated that treatment 
records from that ship may demonstrate a right elbow condition in 
service.  Those records do not appear in the record, nor does it 
appear that VA has attempted to obtain those records.  
Accordingly, on remand, attempts should be made in order to 
obtain those service treatment records.  See 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c).  

Moreover, the earliest record of any right elbow disorder of 
record is in 1995.  The Veteran was discharged from service in 
1963.  The Veteran indicated in his August 2010 hearing that he 
was treated at the Mayo Clinic in the 1980's at which time he was 
told that he had arthritis, and that there was nothing he could 
do about it except do what he was currently doing and have 
multiple surgeries.  On remand, VA should ask the Veteran for any 
information regarding any right elbow treatment prior to his 
surgery in 1995, including any private treatment at the Mayo 
Clinic in the 1980's.  Any identified treatment records should be 
obtained if possible and associated with the claims file.  See 
Id.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

While the further delay of this case is regrettable, due process 
considerations require such action.   Accordingly, the case is 
REMANDED for the following action:

1.  Obtain any relevant outstanding VA 
treatment records since August 2007 from the 
Tampa VA Medical Center, or any other VA 
medical facility that the Veteran may have 
been treated at since that time, and 
associate them with the claims file.

2.  Attempt to obtain the Veteran's service 
treatment records from the USS Intreped, CV-
11, for the period of 1960-62.  If VA is 
unable to obtain those identified records and 
further attempts would be futile, such should 
be noted in the claims file and the Veteran 
should be so notified.

3.  Ask the Veteran to identify any private 
treatment that he may have had for his right 
elbow disability prior to 1995, including the 
Mayo Clinic in the 1980's.  After securing 
the necessary release forms, attempts to 
obtain and associate those identified records 
with the claims file should be made by VA.  
If VA is unable to obtain those identified 
records and further attempts would be futile, 
such should be noted in the claims file and 
the Veteran should be so notified so that he 
can make an attempt to obtain those records 
on his own behalf.

4.  After the above has been completed to the 
extent possible, schedule the Veteran for a 
VA orthopedic examination in order to 
determine the nature of the Veteran's right 
elbow disorder and obtain an opinion as to 
whether it is related to service.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  All tests deemed necessary 
should be conducted and the results reported 
in detail.  

Following a claims file review and 
examination of the Veteran, the VA examiner 
should provide a diagnosis for any right 
elbow disorder, to include any arthritic 
condition thereof, found.  

The VA examiner should then provide an 
opinion as to whether the Veteran's right 
elbow disorder more likely, less likely or at 
least as likely as not (50 percent or greater 
probability) arose during or is otherwise 
related to his military service.  In so 
discussing, the examiner should specifically 
address the Veteran's competent lay testimony 
that he injured his right elbow in service 
while weightlifting, and that he was involved 
in other strenuous activities, such as 
football and boxing.

All opinions must be accompanied by a clear 
rationale.  If the examiner opines that any 
of the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

5.  Following the above development, the AMC 
should review the claims file and 
readjudicate the Veteran's claim of service 
connection for a right elbow disorder.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

